Citation Nr: 0510052	
Decision Date: 04/06/05    Archive Date: 04/20/05

DOCKET NO.  03-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as noncompensable prior to December 6, 2002, 
and 10 percent disabling from December 6, 2002. 

3.  Entitlement to a disability evaluation in excess of zero 
percent for perforated right tympanic membrane.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1955.     

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in August 2001, November 
2002, and October 2004 of the Department of Veterans Affairs 
(VA), Regional Office (RO), in Philadelphia, Pennsylvania.  

Service connection for a perforated tympanic membrane on the 
right with associated hearing loss was granted in January 
1998.  A zero percent rating was assigned from November 19, 
1997.  An August 2001 rating decision denied entitlement to 
an increased evaluation for the perforated right tympanic 
membrane with associated hearing loss.  

In a November 2002 rating decision, the RO separated the 
rating for hearing loss from that for the perforated tympanic 
membrane.  Zero percent ratings were continued.  In March 
2003, the veteran testified before the undersigned at a video 
conference hearing.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

In January 2004, this matter was remanded to the appeals 
management center (AMC).  

In an October 2004 rating decision, the AMC re-characterized 
the service-connected hearing loss of the right ear as 
bilateral hearing loss, and assigned a 10 percent rating to 
the bilateral hearing loss from December 6, 2002.  


FINDINGS OF FACT

1.  Prior to March 15, 2001, the service-connected bilateral 
hearing loss was principally manifested by no worse than 
level VI hearing loss in the right ear, and level I hearing 
loss in the left ear.

2.  From March 15, 2001 to March 30, 2004, the service-
connected bilateral hearing loss was principally manifested 
by level VII hearing loss in the right ear and level II 
hearing loss in the left ear.

3.  From March 31, 2004, the service-connected bilateral 
hearing loss was principally manifested by level VII hearing 
loss in the right ear and level IV hearing loss in the left 
ear.

4.  The service-connected perforated tympanic membrane on the 
right is manifested by a sclerotic tympanic membrane; there 
is no medical evidence of a current perforation or rupture.  


CONCLUSIONS OF LAW

1.  Prior to March 15, 2001, the criteria for a compensable 
disability evaluation for bilateral hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85-
4.87, Diagnostic Code 6100 (2004).

2.  From March 15, 2001 to March 30, 2004, the criteria for a 
10 percent disability evaluation for bilateral hearing loss 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85-4.87, 
Diagnostic Code 6100.

3.  From March 31, 2004, the criteria for a 20 percent 
disability evaluation for bilateral hearing loss have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85-4.87, Diagnostic 
Code 6100.

4.  The criteria for a compensable disability evaluation for 
perforated right tympanic membrane have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6211. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA will inform claimants to submit evidence in their 
possession.  38 C.F.R. § 3.159(b) (2004).  The Court of 
Appeals for Veterans Claims (Court) has found that this 
regulation imposes a fourth VCAA notice requirement.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004).  

In letters dated in May 2001, September 2002, and March 2004, 
VA notified the veteran of the evidence needed to 
substantiate the claims for higher disability ratings, and 
offered to assist him in obtaining any relevant evidence.  
The letters gave notice of what evidence the veteran needed 
to submit and what evidence VA would obtain.  The letters 
specifically informed the veteran that he should submit 
relevant evidence in his possession.

In Pelegrini, the Court held that the VCAA notice should 
generally be provided before an initial unfavorable agency of 
original jurisdiction (AOJ) decision is issued on a claim, a 
claimant must be given notice in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, at 119-20  

In this case, the VCAA notice was provided after the initial 
AOJ adjudication in August 2001.  The veteran ultimately 
received the required notice through the above cited letters.  
In Pelegrini, the Court noted that its decision was not 
intended to invalidate RO decisions issued prior to VCAA 
notice, and that a sufficient remedy for deficient notice was 
for the Board to ensure that proper notice was provided.  
Pelegrini v. Principi, at 120, 122-4.  VA has provided the 
Pelegrini remedy, by ensuring that the required notice was 
given.

In any event, the veteran was not prejudiced by the delayed 
notice.  In response to the notices, additional private 
medical records and VA examination reports were associated 
with the claims folder.  This evidence was considered and a 
supplemental statement of the case was issued.  If the 
veteran had submitted new evidence substantiating his claim, 
he would have received the same benefit as he would have 
received had he submitted the evidence prior to initial 
adjudication.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2004) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 
38 C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and that the duty to 
assist requirements of the VCAA have been satisfied.  
Pertinent VA treatment records from the Lebanon VA medical 
facility were obtained.  Treatment records from the veteran's 
ear specialist, Dr. J.R., dated from 1997 to 2004 were 
obtained and associated with the claims folder.  There is no 
identified relevant evidence that has not been accounted for.   

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  The veteran was afforded VA 
examinations in May 2001, June 2001, and March 2004 to 
determine the severity of his disabilities.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).  

Analysis

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002). 

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2004).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa.  38 C.F.R. § 4.86(a) (2004).

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 
3 Vet. App. 345, 349 (1992).

The Board notes that the provisions of 38 C.F.R. § 3.383 were 
changed effective December 6, 2002, during the pendency of 
this appeal.  See 69 Fed. Reg. 48,148-48,150 (August 9, 
2004).  The Board also notes that the purpose of this 
amendment was to implement a statutory provision of the 
Veterans Benefits Act of 2002, Public Law 107-330, which 
authorized payment of compensation when a veteran has 
deafness in one ear to a compensable degree as a result of 
service-connected disability and deafness in the other ear as 
a result of non-service-connected disability.

Effective on December 6, 2002, in situations where service 
connection had been granted only for defective hearing 
involving one ear, a compensable rating is payable for the 
combination of both the service-connected hearing disability 
and the a non-service-connected hearing disability of the 
other ear as if both disabilities were service connected, if 
there is hearing impairment in one ear compensable to a 
degree of 10 percent or more as a result of service-connected 
disability and hearing impairment as a result of non-service-
connected disability that meets the provisions of 38 C.F.R. 
§ 3.385.  See 69 Fed. Reg. 48,148-48,150 (August 9, 2004).

38 C.F.R. § 4.87, Diagnostic Code 6211 provides that 
perforation of a tympanic membrane warrants a zero percent 
(non-compensable) evaluation.  38 C.F.R. § 4.87, Diagnostic 
Code 6211 (2004)

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Analysis

Entitlement to a disability evaluation in excess of zero 
percent for bilateral hearing loss prior to December 6, 2002 
and entitlement to a disability evaluation in excess of 10 
percent for bilateral hearing loss from December 6, 2002.

Factual Background

On the authorized audiological evaluation in July 1999, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
55
55
65
LEFT
25
30
40
55

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear.  The average puretone threshold for 
the right ear was 56 decibels.  Speech audiometry revealed 
speech recognition ability of 92 percent in the left ear.  
The average puretone threshold for the left ear was 38 
decibels.  

On the authorized audiological evaluation in January 2000, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
55
70
65
LEFT
25
30
45
50

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.  Average puretone threshold for the 
right ear was 61 decibels.  Speech audiometry revealed speech 
recognition ability of 96 percent in the left ear.  The 
average puretone threshold for the left ear was 38 decibels.

On VA evaluation in January 2001, pure tone thresholds were 
as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
60
70
70
LEFT
35
40
45
55

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear.  The average puretone threshold was 
64 decibels.  Speech audiometry revealed speech recognition 
ability of 96 percent in the left ear.  The average puretone 
threshold for the left ear was 44 decibels.

VA treatment records show that on the authorized audiological 
evaluation on March 15, 2001, pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
65
65
80
LEFT
40
45
45
60

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear.  Average puretone threshold is 69 
decibels in the right ear.  Speech audiometry revealed speech 
recognition ability of 88 percent in the left ear.  The 
average puretone threshold for the left ear was 46 decibels.

The veteran underwent a VA audiometric examination in May 
2001.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
70
65
75
LEFT
35
45
50
60

Speech audiometry revealed speech recognition ability of 52 
percent in the right ear.  Average puretone threshold for the 
right ear was 66 decibels.  Speech audiometry revealed speech 
recognition ability of 88 percent in the left ear.  The 
average puretone threshold for the left ear was 48 decibels.

The veteran underwent a VA audiometric examination on March 
31, 2004.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
60
80
75
70
LEFT
45
55
60
65

The average puretone threshold for the right ear was 71 
decibels and the average puretone threshold for the left ear 
was 56 decibels.  Speech audiometry revealed speech 
recognition ability of 62 percent in the right ear and 80 
percent in the left ear.  

Discussion

Initially, the Board notes that service connection was 
initially granted for right ear hearing loss.  In October 
2004 the RO re-characterized the disability as bilateral 
hearing loss, effective in November 1997.  Thus, the service-
connected hearing impairment will be evaluated with 
consideration of the hearing impairment in both ears.  See 
38 C.F.R. § 4.85.  

The results of the audiometric test conducted in July 1999 
demonstrated Level VI hearing in the right ear and Level I 
hearing in the left ear.  Accordingly, a zero percent 
evaluation was warranted. 

The results of the audiometric tests conducted in January 
2000 demonstrated Level III hearing in the right ear and 
Level I hearing in the left ear, under Table VI.  However, 
the veteran had an exceptional pattern of hearing loss in the 
right ear under 38 C.F.R. § 4.86(a).  Applying table VIa to 
the right ear hearing loss yields level IV hearing loss.  In 
any event, the evaluation is zero percent using either Table 
VI or VIa.  

The results of the audiometric tests conducted in January 
2001 demonstrated Level IV hearing in the right ear and Level 
I hearing in the left ear.  Applying 38 C.F.R. § 4.86(a) to 
the exceptional pattern of hearing in the right ear, yields 
level V hearing loss under table VI(a).  The evaluation is 
zero percent under table VI or VIa.  

The results of the audiometric tests conducted by the VA in 
March 2001 demonstrated Level VII hearing in the right ear 
and Level II hearing in the left ear.  The alternate rating 
under § 4.86(a), would yield level V hearing loss in the 
right ear.  Under either method, a 10 percent evaluation is 
warranted from March 15, 2001.  

The results of the audiometric tests conducted by VA in May 
2001 demonstrated Level VIII hearing in the right ear and 
Level II hearing in the left ear.  Accordingly, a 10 percent 
evaluation continued to be appropriate.  The alternate rating 
for the right ear under table IVa, yields level V hearing 
loss, and is thus less favorable than rating under table VI.

The results of the audiometric tests conducted by the VA in 
March 2004 demonstrated Level VII hearing in the right ear 
and Level IV hearing in the left ear.  Accordingly, a 20 
percent evaluation is warranted from March 31, 2004.  Again 
rating the right ear under table VIa is less favorable than 
rating under table VI.

In summary, a disability evaluation in excess of zero percent 
for the service-connected bilateral hearing loss prior to 
March 15, 2001 is not warranted for the reasons and bases 
described above.  The preponderance of the evidence is 
against the claim for an increased rating prior to March 15, 
2001, and the claim is denied.  Since the preponderance of 
the evidence is against the claim for an increased rating, 
the benefit of the doubt doctrine is not for application with 
regard to this claim.  Gilbert, 1 Vet. App. 49.  However, the 
evidence of record supports the grant of a 10 percent 
evaluation to the service-connected hearing loss from March 
15, 2001 to March 30, 2004 and the grant of a 20 percent 
rating to the service-connected hearing loss from March 31, 
2004, and the appeal is granted to that extent.  

Entitlement to a disability evaluation in excess of zero 
percent for a perforated right tympanic membrane

The veteran's service connected perforated right tympanic 
membrane is currently evaluated under 38 C.F.R. § 4.87, 
Diagnostic Code 6211, perforation of tympanic membrane.  
Under this diagnostic code, only a noncompensable evaluation 
is provided.  There is no allegation that this disability 
requires extraschedular rating and the Board does not find 
any evidence that would substantiate it.  The medical 
evidence is undisputed that the veteran does not currently 
have a perforated right tympanic membrane.  Consequently, the 
preponderance of the evidence is against an increased 
evaluation based on service connected right perforated 
tympanic membrane. 



ORDER

Entitlement to an increased rating for bilateral hearing loss 
prior to March 15, 2001 is denied.  

Entitlement to a 10 percent disability rating for bilateral 
hearing loss from March 15, 2001 to March 30, 2004 is 
granted.  

Entitlement to a 20 percent disability rating for bilateral 
hearing loss from March 31, 2004 is granted.  

Entitlement to an increased compensable disability evaluation 
for perforated right tympanic membrane is denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


